Citation Nr: 0422778	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-08 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for a cognitive neurologic disability as 
a result of VA treatment performed in May 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his former spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing before a member of the 
Board in December 2003.  

On May 3, 2004, the Board remanded the issue on appeal to 
confirm the opinion of a private physician.  The Board has 
since vacated that remand.  A new Board decision will now be 
entered.


FINDING OF FACT

The veteran underwent a coronary artery bypass grafting 
procedure at a VA facility in May 1999, at which time 
complications which were not reasonably foreseeable caused a 
hypoxic event that resulted in a cognitive neurologic 
deficit.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for a cognitive neurologic 
disability have been met.  38 U.S.C.A. § 1151 (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist:  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of The Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a). 

Analysis:

The veteran contends that compensation is warranted for a 
neurologic disability that is the result of surgery performed 
at a VA facility in May 1999.  The law providing compensation 
under 38 U.S.C.A. § 1151 was revised, effective October 1, 
1997.  The veteran's claim was filed in October 2002.  

Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility as defined 
in 38 U.S.C. § 1701(3)(A), and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31.  38 U.S.C.A. § 1151 (West 2002).

The veteran was hospitalized at a VA facility in May 1999.  
He had been complaining of exertional chest discomfort for a 
period of six months.  He was initially brought in for an 
outpatient cardiac catheterization, but admitted to the 
medical service after this procedure revealed multi-vessel 
coronary artery disease.  It was determined that bypass 
surgery was in order.  The veteran underwent five vessel 
coronary artery bypass grafting.  The veteran did well 
intraoperatively, but while being transferred from the 
operating table to the stretcher, his blood pressure 
precipitously dropped and his chest tubes filled with bright 
red blood.  His chest was prepped and emergently opened.  A 
small saphenous vein branch was found to be bleeding.  This 
was repaired and the veteran's chest was closed and he was 
moved to the surgical intensive care unit.  The veteran was 
discharged from the hospital in June 1999.  

Letters, dated in March and June 2002, have been received 
from the veteran's private physician.  He indicated that the 
veteran was being treated for an organic brain syndrome that 
was secondary to hypoxic ischemia encephalopathy during 
complications from a bypass procedure several years ago.  He 
indicated that he had been directly treating the veteran 
since the spring of 2001 and that the veteran's symptoms 
have been persistent and worsening since he first met the 
veteran in March 2001.  

In a June 2002 statement, the veteran's private clinical 
neuropsychologist related that he had seen the veteran for 
evaluations in March 2001 and February 2002.  He stated that 
the veteran suffered from cognitive deficits secondary to a 
hypoxic event that the veteran had experienced due to heart 
surgery.  A copy of the evaluation reports has been 
associated with the claims folder.  

A March 2004 letter has been received from the physician who 
performed the veteran's bypass surgery at the VA facility in 
May 1999.  He stated that he had reviewed the veteran's 
chart and found that the veteran had had uneventful coronary 
artery bypass grafting and that while being moved from the 
operating room table to the intensive care unit bed a large 
amount of blood emanated from the chest tubes.  The veteran 
quickly lost his blood pressure and was then emergently 
reopened in the operating room.  There was a large amount of 
blood within the chest and around the heart and significant 
hypotension with severe bradycardia.  The doctor stated that 
his notes indicated that the veteran had significantly 
diminished arterial blood pressure for eight plus minutes.  
Manual compressions were utilized and the veteran was 
resuscitated.  The bleeding site on the vein graft was 
repaired and the veteran was taken back for a relatively 
uneventful recovery during the remainder of his stay.  The 
physician indicated that this certainly was an unanticipated 
complication of the surgery and an emergency re-operation.  
There was significant hypotension for more than 8 minutes 
that could certainly contribute to a cognitive neurologic 
deficit.  It was, therefore, the physician's opinion that it 
was medically reasonable that some or possibly all of the 
veteran's cognitive deficits could be caused or contributed 
to by the hypotensive episode with complication from the 
coronary artery bypass.  This was considered to be an 
extremely unusual complication that was unforeseeable, given 
the uneventful surgery that the veteran had otherwise had.  

There are several medical opinions of record that the veteran 
has cognitive deficits that are related to the bypass surgery 
that was performed at the VA facility in May 1999.  The 
surgeon who performed the procedure has indicated that this 
internal bleeding that caused the hypoxic event that in turn 
caused these deficits was an unforeseeable and extremely 
unusual complication.  Under these circumstances, it is 
believed that compensation benefits under the provisions of 
38 U.S.C.A. § 1151 are warranted.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a neurologic disability as a result of VA 
treatment performed in May 1999, are granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



